Citation Nr: 1040576	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  04-44 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for a gunshot wound of the 
right (major) shoulder with residual traumatic arthritis and loss 
of motion, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and July 2009 rating 
decisions of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Louis, Missouri.

In January 2007 and in October 2007 the Board remanded the matter 
for additional development. 

In June 2009, the Board issued a decision denying the Veteran's 
claim.  The Veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court or CAVC). 

In a May 2010 Joint Motion for Remand of BVA Decision on Appeal 
(Joint Motion), the parties asked that the Board's June 2009 
decision be vacated and the matter be remanded to the Board for 
readjudication and disposition consistent with the Joint Motion.  
On May 7, 2010, the Court granted the Joint Motion and vacated 
the June 2009 decision, remanding the case to the Board for 
readjudication and disposition consistent with that motion.  The 
Court only vacated the portion of the Board's decision that 
denied an increased rating for a gunshot wound of the right 
(major) shoulder with residual traumatic arthritis and loss of 
motion, currently evaluated as 30 percent disabling.  The Court 
did not vacate the portion of the Board's decision that granted 
the Veteran a separate 30 percent rating for his neurological 
manifestations of his right shoulder.

In compliance with the Court's Order, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.




REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claim can be properly 
adjudicated.  

The Court vacated the part of the Board's June 2009 decision that 
denied the Veteran's claim for an increased rating for a gunshot 
wound of the right (major) shoulder with residual traumatic 
arthritis and loss of motion, currently evaluated as 30 percent 
disabling for two reasons.

First, the Board in its June 2009 decision declined to assign the 
Veteran a separate compensable rating or ratings for his entrance 
and exit wound scars from his gunshot wound injury.  The Court 
determined that the Board in making this determination relied on 
an inadequate medical opinion obtained from the December 2005 VA 
muscle compensation examination.  The Court, in particular, was 
troubled by the fact that the examination report contained 
inconsistencies.  Specifically, the VA examiner stated that there 
was hypersensitivity "to light touch over the biceps insertion 
and over the scars anteriorly and posteriorly."  However, that 
same examiner then stated that "[a]long scar formation, there is 
no sensitivity or tenderness."  The Court asked the Board to 
consider whether a new medical examination was warranted.  The 
Board finds that indeed a new medical examination is needed 
before the Board can determine whether the Veteran is entitled to 
a separate compensable rating or ratings for his entrance and 
exit wound scars.

Second, the Board in its June 2009 decision declined to assign 
the Veteran a separate compensable rating or ratings under the 
diagnostic codes for the muscles because the Board determined 
that the "function affected by the Veteran's muscle damage is 
the same as that already contemplated under DC 5202, namely, 
limitation of motion."  However, the Court pointed out that the 
Board did not take into consideration that when compensable 
muscle injuries are in the same anatomical region and act on the 
same joint, each muscle group is rated separately.  38 C.F.R. 
§ 4.25(b) (2010); Jones v. Principi, 18 Vet. App. 248, 256-58 
(2004) (through-and-through wound affecting muscle groups I and 
II).  Cf. 38 C.F.R. § 4.55(e) (2010).  Here, the Veteran had a 
through-and-through gunshot wound.  Multiple muscle groups were 
identified at the December 2005 VA muscle examination, all of 
which were located in the same anatomical region.  Therefore, the 
Court determined that the Board should have considered 38 C.F.R. 
§ 4.25(b) and Jones, supra.  However, before the Board can 
address these additional considerations, the Board finds that a 
new examination(s) is needed.

Specifically, the Veteran's last VA joint and muscle examinations 
to assess the current severity of his service-connected gunshot 
wound of the right (major) shoulder with residual traumatic 
arthritis and loss of motion were in December 2005.  This 
evidence is inadequate to assess the Veteran's current level of 
severity, since these examinations are almost five years old.  
The Veteran has been provided an additional VA examination since 
December 2005, but this dealt exclusively with the neurological 
manifestations of his right shoulder disability.  Therefore, new 
VA joint and muscle examinations are required to assess the 
current level of severity of the Veteran's service-connected 
gunshot wound of the right (major) shoulder with residual 
traumatic arthritis and loss of motion.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (where the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because a 
23-month old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); see, 
too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).  These examinations are 
required before the Board adequately address the issue of whether 
the Veteran should be assigned a separate compensable rating or 
ratings for each muscle group affected from his gunshot wound 
injury.

Additionally, the most recent VA outpatient treatment records are 
primarily dated from February 2006, with a few scattered records 
from August 2009.  All pertinent records since February 2006 
should be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient 
treatment records since February 2006 that 
have not been secured for inclusion in the 
record.

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

2.  After obtaining the above records, the 
RO/AMC should schedule the Veteran for 
appropriate joints, muscles, and scars 
examination(s) to determine the current 
severity of any his service-connected gunshot 
wound of the right (major) shoulder with 
residual traumatic arthritis and loss of 
motion.  

The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to discuss all 
findings in terms of the diagnostic codes, 
particularly Diagnostic Codes 5010, 5202, 
5301, 5302, 5303, 5304, 5305, 7801, 7802, 
7804, and 7805.  The pertinent rating 
criteria must be provided to the examiner, 
and the findings reported must be 
sufficiently complete to allow for rating 
under all alternate criteria.  All indicated 
tests and studies should be accomplished, and 
all clinical findings should be reported in 
detail.



The examiner should report the range of 
motion measurements for the right shoulder.
Whether there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether there 
is likely to be additional range of motion 
loss due to any of the following should 
additionally be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the right shoulder is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

The examiner should specifically discuss the 
muscle groups affected and the severity of 
each affected muscle group in terms of 
slight, moderate, moderately severe, and 
severe.  The examiner should also indicate 
which of the affected muscle groups are 
located in the same antatomical region.

In particular, each scar should be evaluated 
in relationship to the underlying muscles.  
Shrapnel fragment entry wounds and exit 
wounds should be identified.  Where 
radiologic examination discloses that 
shrapnel remains in the Veteran's body, the 
site of each fragment should be identified.  
In particular, the examiner should describe 
the tissue in which the fragment is located, 
that is, whether the fragment is in a 


muscle, an organ, or in fascia or other 
tissue, and should state whether that 
fragment damaged any muscle or muscle group 
in the trajectory to the fragment's current 
location.

The examiner should state, for each scar, 
whether it is due to an entrance wound, or to 
an exit wound, or to a penetrating wound, if 
possible.  For each entrance wound, state 
which muscle(s) the fragment passed through.  
For each exit wound, state what muscle(s) 
were affected by a through-and-through wound.  
Each muscle group affected by a scar, shell 
fragment entrance or exit wound, or a 
retained piece of shrapnel should be 
identified.  If the Veteran has a current 
scar which was not incurred in service, the 
examiner should so state.

Additionally, the following specific clinical 
findings are required regarding the residual 
scarring:
(1) the total area of the scar(s) 
in square inches or centimeters;
(2) whether there is any 
associated underlying soft tissue 
damage;
(3) whether the scar(s) is tender 
or painful on examination, as 
claimed by the Veteran;
(4) whether the scar(s) is deep 
(adherent to the underlying 
tissue) or superficial 
(nonadherent);
(5) whether the scar(s) is stable; 
and
(6) whether the scar(s) causes 
limited motion in the shoulder.

In examining the scar, the examiner should 
specifically measure and indicate the total 
area of the scar in square centimeters or 
square inches.  The examiner should be 
advised that merely providing the length or 
width of the scar, or portions of the scar 
will not suffice, as total area of the scar 
in square centimeters or inches is needed.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).
   
3.  After the above actions have been 
completed, the RO/AMC shall readjudicate the 
Veteran's claim for entitlement to an 
increased rating for a gunshot wound of the 
right (major) shoulder with residual traumatic 
arthritis and loss of motion, currently 
evaluated as 30 percent disabling.  The RO/AMC 
should specifically consider: (1) whether the 
Veteran is entitled to a separate compensable 
rating or ratings for his entrance and exit 
wound scars from his gunshot wound injury; and 
(2) whether the Veteran is entitled to a 
separate compensable rating or ratings for 
each muscle group affected by his gunshot 
wound injury.  If the claim remains denied, 
issue to the Veteran a supplemental statement 
of the case, and afford the appropriate period 
of time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of 


Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

